Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail from Elizabeth Holowacz (Registration No. 42667) on 6/29/2022.

The application has been amended as follows:

Claim 8 have been amended as follows:
8. 	A method for determining a road condition, the method (a) being carried out aboard a vehicle having tires and driving on a road, and (b) comprising:
capturing, using an acoustic sensing system comprising a microphone, a noise signal created by friction between at least one tire and the road;
analyzing, by a processor, the noise signal, to discriminate between (a) a dry road condition, (b) a damp road condition, and (c) a wet road condition, and
determining a friction coefficient between the tires and the road, based on the discrimination between (a) the dry road condition, (b) the damp road condition, and (c) the wet road condition, 
wherein the analyzing comprises (1) a first analyzing, by the processor, of the noise signal in a first predetermined frequency range to determine whether the road condition is dry or not, the first analyzing comprising applying a first predetermined threshold to an amplitude of the noise signal in the first predetermined higher frequency range; and (2) when the road condition is not dry, a second analyzing, by the processor, of the noise signal in a second predetermined frequency range having a frequency range lower than that of the first predetermined frequency range to determine whether the road condition is wet or damp, the second analyzing comprising applying a second predetermined threshold to an amplitude of the noise signal in the second predetermined frequency range.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
In regards to claim 8, the closest prior art on record is over Browne et al. (US 
2011/0109448, hereinafter Browne; already of record) in view of Chigusa et al. (JPH 06174534A, hereinafter Chigusa; citation based on translation provided; already of record).
	Browne in view of Chigusa teaches:

A method for determining a road condition, the method (a) being carried out aboard a vehicle having tires and driving on a road (Browne: Abstract; Paragraph [0012]), and (b) comprising:
capturing, using an acoustic sensing system comprising a microphone, a noise signal created by friction between at least one tire and the road (Browne: Paragraph [0014]);
analyzing, by a processor, the noise signal, to discriminate between (a) a dry road condition, (b) a damp road condition (Browne: Paragraph [0016]), and (c) a wet road condition (Chigusa: Paragraphs [0014]-[0017]), and
	…

	However, Browne in view of Chigusa does not teach:
…
determining a friction coefficient between the tires and the road, based on the discrimination between (a) the dry road condition, (b) the damp road condition, and (c) the wet road condition, 
wherein the analyzing comprises (1) a first analyzing, by the processor, of the noise signal in a first predetermined frequency range to determine whether the road condition is dry or not, the first analyzing comprising applying a first predetermined threshold to an amplitude of the noise signal in the first predetermined higher frequency range; and (2) when the road condition is not dry, a second analyzing, by the processor, of the noise signal in a second predetermined frequency range having a frequency lower than that of the first predetermined frequency range to determine whether the road condition is wet or damp, the second analyzing comprising applying a second predetermined threshold to an amplitude of the noise signal in the second predetermined frequency range.

	Regarding claims 10-18, the claims are dependent on allowable claim 8 and are therefore deemed allowable.

The Examiner further notes that the arguments from the Remarks of 4/25/2021 concerning the 103 rejections of claim 9 have been considered and are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                    

/SZE-HON KONG/Primary Examiner, Art Unit 3661